DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,691,051. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter in instant application is obvious in view of the patent with wording differences of the same subject matters as follows:
Regarding claim 16, claim 1 of the patent teaches a printing apparatus comprising (claim 1 line 1): 
an electrode array comprising a plurality of electrodes (claim 1 line 2); 
a guide member to bias, in use, a printing substrate comprising a layer of printing fluid, towards the plurality of electrodes (claim 1 lines 3-5); and 
processing circuitry to determine a dryness of the layer of printing fluid based on an output of the electrode array when the plurality of electrodes is in electrical contact with the printing substrate (claim 1 lines 6-9; determining the thickness of the fluid layer corresponds to determining dryness of the fluid layer. The level of dryness of the fluid layer which is the level of absence of moisture content is proportional to the resistance of the fluid layer and increasing thickness of the fluid layer increases moisture content of the layer which is inversely proportional to the resistance and dryness of the fluid layer).

Regarding claim 17, claim 2 of the patent teaches wherein the electrode array extends in a first direction along a surface of the printing substrate and substantially perpendicular to a travel direction of the printing substrate (claim 2).

Regarding claim 18, claim 4 of the patent teaches wherein the electrode array comprises a plurality of insulators each insulator spacing adjacent electrodes (claim 4).

Regarding claim 19, claim 5 of the patent teaches wherein the guide member is positioned on an opposite side of the printing substrate from the electrode array to bias 

Regarding claim 20, claim 6 of the patent teaches wherein the guide member comprises a roller to contact the printing substrate (claim 6).

Regarding claims 21 and 22, claim 7 of the patent further teaches wherein the processing circuitry is configured to indicate if the determined dryness of the fluid (fluid thickness) is below an acceptable level. 
Claim 7 does not teaches the use of dryer to adjust the fluid dryness.
However it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use include a heater unit to dry fluid to the acceptable level of dryness to improve print speed and/or quality.

 Regarding claim 23, claim 8 of the patent teaches comprising a printing fluid applicator to apply printing fluid to the printing substrate at a position upstream of the electrode array (claim 8).

	Regarding claim 24, claim 10 of the patent teaches wherein each electrode comprises a roller to electrically contact, in use, the layer of printing fluid on the printing substrate (claim 10).

Regarding claim 25, claim 11 of the patent teaches a method of operating a printing apparatus comprising (claim 11 lines 1-2): 
feeding a printing substrate comprising a layer of wet printing fluid, the printing substrate being fed between (claim 11 lines 3-4): 
an electrode array comprising a plurality of electrodes contacting the layer of wet printing fluid (claim 11 lines 5-6); and 
a guide member biasing the printing substrate towards the plurality of electrodes (claim 11 lines 7-8); and 
determining moisture content of the layer of wet printing fluid based on an output of the electrode array when the plurality of electrodes is in electrical contact with the printing substrate (claim 11 lines 9-12; determining the moisture content of the fluid layer corresponds to determining thickness of the fluid layer. Increasing thickness of the fluid layer increases moisture content of the layer).

Regarding claim 26, claim 13 of the patent further teaches determining if the moisture content of the layer of wet printing fluid is outside a predetermined acceptable range (claim 13 lines 1-4).    
Claim 13 does not teaches the use of dryer to adjust the moisture content of the fluid layer.
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use include a heater unit to dry fluid to the acceptable level of moisture content, dryness, to improve print speed and/or quality.
Regarding claim 27, claims 11,12 of the patent teaches a printing apparatus comprising: 
an electrode array comprising a plurality of electrodes configured to contact a layer of wet printing fluid of a printing substrate (claim 11 lines 5-6), the electrode array extending in a first direction along a surface of the printing substrate and substantially perpendicular to a travel direction of the printing substrate (claim 12 lines 1-5); and 
processing circuitry configured to determine an index of a thickness of the layer of wet printing fluid based on an output of the electrode array when the plurality of electrodes is in electrical contact with the printing substrate (claim 11 lines 81-1), and to determine a thickness map comprising datapoints in the first direction, and further comprising datapoints in the travel direction as the printing substrate is moved past the plurality of electrodes, wherein each datapoint is an index of the thickness of the layer of wet printing fluid at a predetermined location on the printing substrate (claim 12).

Regarding claim 28, claim 14 of the patent further teaches comprising a printing fluid applicator to apply printing fluid to the printing substrate at a position away from the electrode array in a direction opposite to a travel direction of the printing substrate (claim 14 lines 6-9).

Regarding claim 29, claim 14 of the patent further teaches wherein the printing fluid applicator is controlled to change an amount of printing fluid to be applied to the printing substrate based on the determined index of the thickness (claim 14 lines 1-5).

Regarding claim 30, claims 11,13 of the patent further teaches wherein the processing circuitry is further configured to determine a moisture content of the layer of wet printing fluid based on an output of the electrode array when the plurality of electrodes is in electrical contact with the printing substrate (claim 11 lines 9-12); and 
wherein, if the moisture content of the layer of wet printing fluid is outside a predetermined acceptable range (claim 13 lines 2-4).
Claim 11 and 13 do not teaches the use of dryer to adjust the moisture content of the fluid layer.
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use include a heater unit to dry fluid to the acceptable level of moisture content, dryness, to improve print speed and/or quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/           Primary Examiner, Art Unit 2853